Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
5, 2021.




                                     In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00826-CV


                         TOMAS TINOCO, Appellant

                                        V.

                       TROY CAPITAL, LLC, Appellee

               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1142190


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed November 16, 2020. On July 26,
2021, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                                   PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Hassan.